DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/26/2020 has been entered.  Claims 2-13 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. US 10080566 B2 and Claims 1-17 of U.S. Patent No. US 10743881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to advancing a pusher assembly and a knife pusher of a surgical stapling instrument without advancing a knife during a staple forming stroke; retracting the pusher assembly and advancing the pusher assembly and the knife pusher in a cutting stroke in which the knife is advanced.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “wait” and phrases “waiting until”, “after waiting” are not found in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-13 is/are rejected under 35 U.S.C. 103 as obvious over Grant et al.  (US 5271543 A) in view of Viola et al. (US 20120223121 A1).
Regarding claims 2, 7-8, and 13, Grant et al. discloses a method of stapling tissue comprising: simultaneously advancing a pusher assembly (140/450) and a knife pusher (142) of a surgical stapling instrument without advancing a knife (132/144) during a staple forming stroke; retracting the pusher assembly; advancing the pusher assembly and the knife pusher in a cutting stroke in which the knife is advanced (col. 20, lines 7-67 and col. 24, lines 5-64, figs. 13-15).  
Grant et al. fails to disclose the step of waiting until a predetermined condition is achieved; and after waiting, advancing the pusher assembly and the knife pusher in a cutting stroke in which the knife is advanced wherein waiting until the predetermined condition is achieved includes waiting a predetermined amount of time wherein waiting until the predetermined condition is achieved includes waiting until stapled tissue relaxes a predetermined amount and establishing a dwell time between staple formation and tissue cutting.
Viola et al. teaches a stapler (10) having a combined drive mechanism to control both firing staples and clamping and waiting until a predetermined condition is achieved (desired amount of clamping compression achieved); and after waiting, advancing a pusher assembly to fire staples from cartridge (21) wherein waiting until the predetermined condition is achieved includes waiting a predetermined amount of time (time delay) wherein waiting until the predetermined condition is achieved includes waiting until stapled tissue relaxes a predetermined amount and establishing a dwell time between staple formation and tissue cutting (time delay) and teaches having more than one drive such as axial screw 74 which could be used to drive/advance a knife pusher in a cutting stroke in which the knife is advanced [0065, 0085-0086, 0092, 0108-110].
Given the teachings of Grant et al. to advance a pusher assembly and a knife pusher of a surgical stapling instrument without advancing a knife during a staple forming stroke, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the step of waiting until a predetermined condition is achieved; and after waiting, advancing the pusher assembly and the knife pusher in a cutting stroke in which the knife is advanced wherein waiting until the predetermined condition is achieved includes waiting a predetermined amount of time wherein waiting until the predetermined condition is achieved includes waiting until stapled tissue relaxes a predetermined amount and establishing a dwell time between staple formation and tissue cutting to have precise adjustment of the knife and/or ensure stapling is done before the tissue is cut as taught by Viola et al.
Regarding claim 3, Grant et al. discloses advancing the pusher assembly during the staple forming stroke causes an ejection of staples from the surgical stapling instrument and a forming of the staples against an anvil (col. 20, lines 7-67 and col. 24, lines 5-64, figs. 13-15).    
Regarding claim 4, Grant et al. discloses retracting the pusher assembly includes retracting the pusher assembly to a location proximal of an initial location of the pusher assembly (col. 20, lines 7-67 and col. 24, lines 5-64, figs. 13-15).  
Regarding claim 5, Grant et al. discloses the knife pusher does not engage the knife during the staple forming stroke (col. 20, lines 7-67 and col. 24, lines 5-64, figs. 13-15).    
Regarding claim 6, Grant et al. discloses including engaging the knife pusher with the knife during the cutting stroke (col. 20, lines 7-67 and col. 24, lines 5-64, figs. 13-15).    
Regarding claim 9, Grant et al. discloses advancing the pusher assembly and the knife pusher includes engaging fingers (176/178) of the knife pusher with the knife (col. 20, lines 7-67 and col. 24, lines 5-64, figs. 13-15).    
Regarding claim 10, Grant et al. discloses including adjusting a stroke of the pusher assembly to vary a staple crimp height (via adjusting knob 96, col. 10, lines 3-17).  
Regarding claims 11-12, Grant et al. fails to disclose collecting data in a controller wherein the data includes at least one of staple forming forces and knife cutting forces.  Viola et al. teaches collecting data in a controller (28/204/206, [0062, 0112-0117]) wherein the data includes at least one of staple forming forces and knife cutting forces (resistance during firing, torque, etc. [0102-103, 0111-0128], figs. 15-17).  
Given the teachings of Grant et al. to advance a pusher assembly and a knife pusher of a surgical stapling instrument without advancing a knife during a staple forming stroke, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapler to include collecting data in a controller wherein the data includes at least one of staple forming forces and knife cutting forces to have precise adjustment of speed/torque and/or for feedback purposes as taught by Viola et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731